Citation Nr: 0736633	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-40 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to nonservice-connected disability pension 
benefits.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1959 to 
July 1964.

2.  The veteran did not serve in the Republic of Vietnam 
during service.

3.  The veteran had no active duty service during a period of 
war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. §§ 101(29), 1521 (West 2002); 
38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

In support of this claim, the veteran acknowledges that he 
did not serve in Vietnam, but contends that he is entitled to 
nonservice-connected pension benefits because he served for a 
period of at least 90 days between February 28, 1961, and May 
7, 1975.

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served in the active military, naval, or air service for 
ninety (90) days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of willful misconduct.  
In the case of a veteran who served in the Republic of 
Vietnam, "Vietnam era" is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975; in all other 
cases, the Vietnam era begins on August 5, 1964, and ends on 
May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  
Because the veteran's service ended on July 31, 1964, and he 
did not serve in Vietnam, he did not serve during a period of 
war.  

As noted above, the veteran served on active duty from 
December 1959 to July 1964 and his service records do not 
reflect service in the Republic of Vietnam, and indeed, he 
does not contend otherwise.  This period of active service 
does not constitute wartime service because the period of war 
encompassing the Vietnam era for veterans who did not serve 
in the Republic of Vietnam begins on August 5, 1964, 
approximately six days after his separation from service.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  As the 
veteran does not have the requisite military service during a 
period of war, the provisions of 38 U.S.C.A. §§ 101(29) and 
1521 as well as 38 C.F.R. §§ 3.2 and 3.3 preclude eligibility 
to nonservice-connected pension benefits.  As the disposition 
of this claim is based on the law as applied to undisputed 
facts, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis.


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


